    Case 17-21126-MBK    Doc 35    Filed 08/15/20 Entered 08/17/20 10:43:49        Desc Main
                                  Document      Page 1 of 3




                                                            Order Filed on August 15, 2020
                                                            by Clerk
                                                            U.S. Bankruptcy Court
                                                            District of New Jersey




DATED: August 15, 2020
Case 17-21126-MBK   Doc 35    Filed 08/15/20 Entered 08/17/20 10:43:49   Desc Main
                             Document      Page 2 of 3
Case 17-21126-MBK   Doc 35    Filed 08/15/20 Entered 08/17/20 10:43:49   Desc Main
                             Document      Page 3 of 3
